Exhibit 10.51

CHANGE IN TERMS AGREEMENT

 

Principal

   Loan Date    Maturity    Loan No    Call / Coll    Account    Officer   
Initials

$7,000,000.00

   10-31-2007    10-31-2009    *******       D. L. W.    8779   

References in the boxes above are for Lender’s use only and do not limit the
applicability of this document to any particular loan or item.

Any item above containing “***” has been omitted due to text length limitations.

 

Borrower:   

U.S. Auto Parts Network, Inc.

17150 S. Margay Avenue

Carson, CA 90746

      Lender:   

East West Bank

9300 Flair Drive

El Monte, CA 91731

 

 

 

 

Principal Amount: $7,000,000.00   Initial Rate: 7.250%   Date of Agreement:
October 31, 2007

DESCRIPTION OF EXISTING INDEBTEDNESS. The Promissory Note dated January 6, 2003,
along with any and all subsequent Change in Term Agreements.

DESCRIPTION OF CHANGE IN TERMS.

The Maturity date of the Note is hereby extended from October 31, 2007 to
October 31, 2009.

CONTINUING VALIDITY. Except as expressly changed by this Agreement, the terms of
the original obligation or obligations, including all agreements evidenced or
securing the obligation(s), remain unchanged and in full force and effect.
Consent by Lender to this Agreement does not waive Lender’s right to strict
performance of the obligation(s) as changed, nor obligate Lender to make any
future change in terms. Nothing in this Agreement will constitute a satisfaction
of the obligation(s). It is the intention of Lender to retain as liable parties
all makers and endorsers of the original obligation(s), including accommodation
parties, unless a party is expressly released by Lender in writing. Any maker or
endorser, including accommodation makers, will not be released by virtue of this
Agreement. If any person who signed the original obligation does not sign this
Agreement below, then all persons signing below acknowledge that this Agreement
is given conditionally, based on the representation to Lender that the
non-signing party consents to the changes and provisions of this Agreement or
otherwise will not be released by it. This waiver applies not only to any
initial extension, modification or release, but also to all such subsequent
actions.

PRIOR TO SIGNING THIS AGREEMENT, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS
OF THIS AGREEMENT. BORROWER AGREES TO THE TERMS OF THE AGREEMENT.

 

BORROWER: U.S. AUTO PARTS NETWORK, INC. By:  

/s/ Michael McClane

 

Michael McClane, Chief Financial Officer of U.S.

Auto Parts Network, Inc.

 

 

 

LASER PRO Lending, Ver. 5.38.10.001 Copr. Harland Financial Solutions, Inc.
1997, 2007. All Rights Reserved. - CA G:\APPS\EWBCFI\CFI\LPL\D20C.FC TR-1986
PR-3